File No . 2-94930 811-4175 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 43 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] (Check appropriate box or boxes.) Dreyfus Cash Management (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering June 1, 2012 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on June 1, 2012 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Cash Management Funds Prospectus June 1, 2012 Administrative Shares Dreyfus Cash Management (DACXX) Dreyfus Government Cash Management (DAGXX) Dreyfus Government Prime Cash Management (DAPXX) Dreyfus Treasury & Agency Cash Management (DTAXX) Dreyfus Treasury Prime Cash Management (DARXX) Dreyfus Tax Exempt Cash Management (DEAXX) Dreyfus Municipal Cash Management Plus (DAMXX) Dreyfus New York Municipal Cash Management (DAYXX) Dreyfus New York AMT-Free Municipal Cash Management (DDVXX) Dreyfus California AMT-Free Municipal Cash Management (DFAXX) As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summaries Dreyfus Cash Management 1 Dreyfus Government Cash Management 4 Dreyfus Government Prime Cash Management 7 Dreyfus Treasury & Agency Cash Management 10 Dreyfus Treasury Prime Cash Management 12 Dreyfus Tax Exempt Cash Management 14 Dreyfus Municipal Cash Management Plus 17 Dreyfus New York Municipal Cash Management 20 Dreyfus New York AMT-Free Municipal Cash Management 23 Dreyfus California AMT-Free Municipal Cash Management 26 Fund Details Goal and Approach 29 Investment Risks 29 Management 31 Shareholder Guide Buying and Selling Shares 33 General Policies 35 Distributions and Taxes 35 Services for Fund Investors 36 Financial Highlights 37 For More Information See back cover. Fund SummaryDreyfus Cash ManagementInvestment ObjectiveThe fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Administrative Shares Management fees .20 Distribution and/or Service (Rule 12b-1) fees .10 Other expenses .01 Total annual fund operating expenses .31 ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Administrative Shares $32 $100 $174 $393 Principal Investment Strategy As a money market fund, the fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund normally invests in a diversified portfolio of high quality, short-term, dollar-denominated debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest; and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Principal RisksAn investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund.The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital 1 infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00. The following are the principal risks that could reduce the fund's income level and/or share price:·Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. ·Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall, potentially lowering the fund's share price.
